09-3554-cr
         USA v. Cato


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY
1, 2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE
32.1.1. W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL
A PPENDIX OR AN ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 28 th day of September, two thousand and
 5       ten.
 6
 7       PRESENT: JON O. NEWMAN,
 8                GUIDO CALABRESI,
 9                RICHARD C. WESLEY,
10                         Circuit Judges.
11
12
13
14       UNITED STATES OF AMERICA,
15
16                                      Appellee,
17
18                      -v.-                                                  09-3554-cr
19
20       SAMUEL CATO, also known as Dr. Sosa
21
22                                      Defendant-Appellant.
23
24
25
 1   FOR APPELLANT:      RICHARD PALMA, New York, NY.
 2
 3   FOR APPELLEE:       COLLEEN E. KAVANAGH, (Susan Corkery, on
 4                       the brief), for Loretta E. Lynch, United
 5                       States Attorney for the Eastern District
 6                       of New York, Brooklyn, NY.
 7
 8        Appeal from the United States District Court for the
 9   Eastern District of New York (Townes, J.).
10
11       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

12   AND DECREED that the judgment of the district court be

13   AFFIRMED.

14       Samuel Cato (“Appellant”) appeals from a judgment of

15   the United States District Court for the Eastern District of

16   New York (Townes, J.), convicting him upon a guilty plea of

17   conspiring to possess with intent to distribute cocaine

18   base, 21 U.S.C. §§ 846, 841(b)(1)(A), and using a firearm in

19   relation to a drug trafficking crime, 18 U.S.C. §

20   924(c)(1)(A).    Appellant was sentenced principally to a term

21   of imprisonment of 168 months, followed by five years of

22   supervised release.     We assume the parties’ familiarity with

23   the underlying facts, the procedural history, and the issues

24   presented for review.

25       Appellant first challenges the substantive

26   reasonableness of the sentence imposed.     Specifically,

27   Appellant contends that the district judge failed to


                                     2
1    adequately consider his substantial cooperation efforts,

2    along with his background and relatively slight criminal

3    history, before imposing sentence.     That argument is utterly

4    meritless.     The district court imposed a sentence close to

5    two hundred months below the Guidelines range set forth in

6    Appellant’s pre-sentence report, based primarily on those

7    very factors.     In reviewing a sentence for substantive

8    reasonableness, our Court “do[es] not consider what weight

9    we would ourselves have given a particular factor,” United

10   States v. Cavera, 550 F.3d 180, 191 (2d Cir. 2008), cert.

11   denied, 129 S. Ct. 2735 (2009), but simply asks “whether the

12   District Judge abused [her] discretion in determining that

13   the [18 U.S.C.] § 3553(a) factors supported” the sentence

14   imposed.     Gall v. United States, 552 U.S. 38, 56 (2007).

15   Because we cannot say that the district court abused its

16   discretion in concluding that a sentence of 160 months was

17   “sufficient, but not greater than necessary,” § 3553(a), the

18   sentence it chose will not be disturbed.

19       Appellant also contends that his sentence is

20   procedurally defective because the district court failed to

21   file a written statement of reasons to support its non-

22   Guidelines sentence, see 18 U.S.C. § 3553(c)(2), and that



                                     3
1    the matter should be remanded to permit a supplementation of

2    the written record.   This argument is specious; the district

3    court did file a written statement of reasons.   Accordingly,

4    no remand is warranted.

5        For the foregoing reasons, the judgment of the district

6    court is hereby AFFIRMED.

 7
 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe, Clerk
10
11




                                   4